Fletcher, J.
This was an action of assumpsit to recover a sum of money alleged to have been paid by the plaintiffs for building a school-house for the defendants. A motion was made by the plaintiffs that the defendants be defaulted. As the ground of this motion, it appeared, that at a meeting of the district held on the 4th of April, 1848, it was voted that the district be defaulted. This meeting was called by a warrant issued by the selectmen in the manner prescribed by the statute.
By the Rev. Sts. c. 23, $ 48, it is provided, that every school district may prescribe the mode of warning all future meetings of the district, and they may also direct by whom and in what manner such meetings shall be called. It appeared, that at a regular meeting of the district, held March 28th, 1846, it was voted, that the prudential committee call all future meetings by issuing his warrant to the clerk. Standing thus, it must be quite clear, that the district having the legal right of prescribing by whom and in what manner meetings shall be called, and having duly exercised that right, and prescribed the person by whom and the manner in which meetings shall be called, that constitutes the law on the subject, and meetings must be called by the person and in the manner thus prescribed by the district.
But in this case, the plaintiff offered to snow, that previous to the issuing of the warrant by thé selectmen, the prudential committee issued his warrant to the clerk, who refused to notify the meeting. This was denied by the defendants. But the presiding judge ruled, that the refusal of the clerk to notify a meeting, if true, would not alter the case, and ac cordingly held that the meeting of April 4th, 1848, which was called by the selectmen, was illegal, and therefore refused the motion to default. This ruling is fully approved and sustained by the whole court. The statute gives the district the right to direct by whom and in what manner meetings shall be called. When the district has acted and decided *425upon the subject, the idea that meetings may be called in a manner different from that prescribed by the district is wholly inconsistent with the right expressly given, to the district to direct in the matter. If the selectmen still retained the right to call meetings, then the prudential committee might call a meeting on one day, and the selectmen might call another at the same time, or at another time, which would produce much confusion. The legal mode, therefore, and the only legal mode, of calling meetings, was for the prudential committee to issue his warrant to the clerk. The refusal of the clerk to notify the meeting surely could not alter the law. Whatever else may be the consequences of public officers’ neglecting or refusing to do their duty, the law surely cannot be changed by such neglect or refusal.
As a matter of form, the more correct mode of proceeding, perhaps; would have been, instead of moving for a default, to have objected to the right of counsel to appear for the district, after the vote of the district to be defaulted. The authority of counsel to appear, after that vote, was really the question to be settled, and this question depended on the legality of the meeting at which the vote was passed.
[The judge then briefly recapitulated the facts, as already stated, and proceeded.]
In regard to the grounds of the plaintiffs’ action, there is no just principle whatever upon which this claim can be maintained. The fact, that the prudential committee caused a school to be kept in the building, cannot affect the legal rights of the parties. The original contract was made with Howard by the plaintiffs in their capacity as a committee, in the name and in behalf of the district. The parties to that contract were the district and Howard. That contract was annulled by the concurrent act of both parties. The district expressly rescinded it, and Howard refused to proceed and did not proceed upon it. The plaintiffs then entered into a new contract, in their own individual names, and on their own individual accounts. Their authority to act in behalf of the district had completely ceased. They did not act or profess *426to act in behalf of the district. They acted not only without the authority, but against the known and declared wishes, of the district. If the plaintiffs could recover in this case, a man might at any time build a house or other building on the land of his neighbor, without any right or authority, and against the declared wishes of the owner, and then call on him to pay the cost. There is no principle of law, equity, or morals, upon which this suit can be maintained. The nonsuit must be confirmed.